1201-/¥
                       ELECTRONIC RECORD



COA#        04-13-00028-CR                OFFENSE:         RESISTING ARREST

            MICHAEL LLOYD INGRAHAM
STYLE: v. the state of texas              COUNTY:          BEXAR

COA DISPOSITION:    AFFIRMED              TRIAL COURT:     COUNTY COURT #15


DATE: 03/19/14              Publish: NO   TCCASE#:         377978




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


           MICHAEL LLOYD INGRAHAM
STYLE:     V. THE STATE OF TEXAS               CCA#:
                                                             ItQHH
          PRO S£               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

         Rg/y>/gr                              JUDGE:

DATE:         I
           DP-htllVK                           SIGNED:                PC:

JUDGE:        £ju_ U^a^>-                      PUBLISH:               DNP:




                                                                       MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: